Citation Nr: 1758965	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-33 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy of both feet, to include as secondary to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to January 1969, December 1990 to July 1991, February 2003 to February 2004, and August 2005 to August 2006.  This matter is before the Board of Veterans'Appeals (Board) on appeal from a February 2012 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In September 2017, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is in the record.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence; the period of time has lapsed, and no additional evidence was received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On November 2011 VA examination, the Veteran reported a "pins and needles" type of feeling greater in the right foot than the left in a stocking-type distribution starting just distal to the ankle in both feet and extending forward to include all toes.  The diagnosis was peripheral neuropathy; the examiner did not provide an opinion regarding the etiology of the disability because the Veteran's C-file was not available for review.  In a November 2011 addendum the examiner opined that it is less likely than not that the Veteran's currently diagnosed peripheral neuropathy is related to the kidney failure noted in the Veteran's service treatment records (STRs) as peripheral neuropathy from acute kidney failure would not be expected to continue once the kidney failure had completely resolved.  He noted that a civilian neurologist had related the neuropathy to elevated blood sugars, but indicated that there was no evidence that the Veteran had diabetes on active duty or at present. The opinion did not address direct service connection and did not identify the etiology for the peripheral neuropathy considered to be more, and therefore is inadequate for rating purposes.  The Veteran indicated he would seek to obtain a medical opinion regarding the etiology of his peripheral neuropathy of both feet during the abeyance period he was provided.  He was advised that if an opinion was not received during the abeyance period, one would be sought by remand.  As no opinion was received, another examination to secure an adequate medical advisory opinion in this matter is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, in November 2015 correspondence, the Veteran asserted that he may have been exposed to herbicide agents in service while stationed at Ubon Royal Thai Air Force Base in Thailand during the Vietnam Era  A December 2015 VA Memorandum notes that the Veteran's records were reviewed, and the Veteran's claimed herbicide exposure during service in Thailand was conceded.  This finding allows for consideration of an alternate theory of entitlement (on a presumptive basis under 38 U.S.C. § 1116 (as early-onset peripheral neuropathy is listed in 38 C.F.R. § 3.309(e)). 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record updated (from December 2016) complete clinical records of all VA evaluations and treatment the Veteran has received for peripheral neuropathy.

2.  The AOJ should thereafter arrange for a neurological examination of the Veteran to determine the nature and likely etiology of the claimed peripheral neuropathy of both feet. Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Is the Veteran's lower extremity peripheral nerve disability; specifically an early-onset type peripheral neuropathy?

(b) If the response to (a) is no, please identify the likely etiology for the peripheral neuropathy.  Specifically, is it at least as likely as not (a 50% or better probability) that the Veteran's peripheral neuropathy is related to an injury, disease, or event during his periods of active duty service from August 1965 to January 1969, December 1990 to July 1991, February 2003 to February 2004, and August 2005 to August 2006, to include as due to exposure to Agent Orange/herbicide agents.  If not, please identify the etiology for the disability considered more likely, and explain why that is so.

The consulting provider should include rationale with all opinions.  The rationale should specifically reflect consideration of the Veteran's lay statements and testimony concerning his complaints of foot pain in service and his postservice symptom history. 

3.  The AOJ should then review the record, ensure that the development sought is completed, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

